SUMMERS, Justice
(dissenting).
The Constitution of Louisiana is clear and unambiguous. It provides
“that no woman shall be drawn for jury service unless she shall have previously filed with the clerk of the District Court a written declaration of her desire to be subject to such service.” La.Const, art. VII, ¶141 (1921).
And the Code of Criminal Procedure repeats the mandate:
“A woman shall not be selected for jury service unless she has previously filed with the clerk of court of the parish in which she resides a written declaration of her desire to be subject to jury service.” La.Code Crim.Proc. art. 402.
It is neither the role nor the prerogative of the judiciary to disregard these clear expressions of the paramount and positive law of this State. The conviction and sentence should be set aside.